Hodges, J.
This case was tried before a judge of the municipal court of Atlanta, without the intervention of a jury; he found against the 'defendant, a motion for a new trial was overruled, and, on appeal, the appellate division of the municipal court affirmed the judgment of the trial judge. The document sent up in the record as a brief of the evidence consists largely of rulings of the court, argument of counsel, and colloquies between counsel and the court, and is not a compliance with the provisions of the code and the rulings of the Supreme Court and of this court as to the briefing of evidence. Park’s Code, vol. 5, § 6093, and annotations. It is held by the Supreme Court that “When there is no legal brief of evidence with the motion for a new trial, but only a document which fails to comply with the provisions of the Civil Code (1910), § 6093, the Court of Appeals should not look to such a-document for the purpose of determining the questions raised in the motion for a new trial.” Whitaker v. State, 138 Ga. 139 (4), 145 (75 S. E. 254). The judgment of the court below must therefore be

Affirmed.